t c memo united_states tax_court david w schieber and janet l schieber petitioners v commissioner of internal revenue respondent docket no filed date steven ray mather for petitioners lori a amadei for respondent memorandum findings_of_fact and opinion morrison judge respondent hereinafter the irs issued the petitioners david w schieber and janet l schieber a notice_of_deficiency for the tax_year in the notice the irs determined that the schiebers had a dollar_figure deficiency in income_tax and were liable for a dollar_figure section-6662 penalty the schiebers timely filed a petition under sec_6213 for redetermination of the deficiency and the penalty we have jurisdiction under sec_6214 this case involves the tax treatment of a canceled debt sec_61 defines gross_income to include income from cancellation of debt this rule is subject_to certain exceptions found in sec_108 see 531_us_206 one such exception is in sec_108 which excludes from gross_income any amount that would otherwise be includable by reason of the cancellation of the taxpayer’s debt in whole or in part if the cancellation occurs when the taxpayer is insolvent sec_108 1unless otherwise indicated all references to sections are to the internal_revenue_code in effect for the tax_year all references to rules are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest dollar 2the schiebers resided in california when they filed the petition therefore an appeal of our decision in this case would go to the u s court_of_appeals for the ninth circuit unless the parties designate the court_of_appeals for another circuit in writing see sec_7482 and 3the concept of gross_income is significant because taxable_income is the difference between gross_income and deductions sec_63 the amount of tax depends on the amount of taxable_income sec_1 thus if an amount is included in gross_income the tax_liability is greater than if it were not included 4the internal_revenue_code refers to income from canceled debt as income from the discharge_of_indebtedness sec_61 sec_108 provides that the amount of income excluded under sec_108 shall not exceed the amount by which the taxpayer is insolvent the term insolvent is defined by sec_108 as the excess of liabilities over the fair_market_value of assets whether and by how much a taxpayer is insolvent is determined on the basis of the taxpayer’s assets and liabilities immediately before the cancellation of debt sec_108 the sole issue in this case is whether the schiebers’ interest in a california public employees’ retirement_system calpers defined benefit pension_plan is considered an asset in determining whether they were insolvent on date the date the debt was canceled and the amount of their insolvency when the debt was canceled mr schieber was retired and was receiving monthly payments under the pension_plan in the event of mr schieber’s death mrs schieber had a right to receive the monthly payments other than the right to receive the monthly payments the schiebers could not access the value in the plan they could not convert their interest in the plan to a lump-sum cash amount sell the interest assign the interest borrow against the interest or borrow from the plan we therefore hold that the schiebers’ interest in the pension_plan is not an asset for the purposes of determining whether they were insolvent and the amount of their insolvency see id findings_of_fact the parties have agreed to a stipulation of facts we adopt as our findings_of_fact the statements in the stipulation of facts other findings_of_fact are based on documentary_evidence stipulated as admissible by the parties the pension_plan mr schieber worked as a police officer for the city of bakersfield california for years he participated in a defined benefit pension_plan through calpers on date he retired at retirement he was entitled to monthly distributions from the pension_plan he started receiving monthly payments from the pension_plan in the pension_plan withheld federal_income_tax from the payments therefore the payments were net of federal_income_tax withholding if mr schieber had died mrs schieber would have been entitled to receive the monthly payments until her death the schiebers could not convert their interest in the pension_plan into a lump-sum cash amount assign the interest sell the interest borrow against the interest or borrow from the plan 5our findings_of_fact are based on the preponderance_of_the_evidence therefore it is not necessary to determine which party bears the burden_of_proof 131_tc_185 the monthly distribution amount increased approximately per year because of cost_of_living_adjustments the annual increase took place each may for through the amounts of the monthly distributions were period date through date date through date date through date date through date date through date date through date date through date date through date monthly payment dollar_figure big_number big_number big_number big_number big_number big_number big_number the cancellation of debt on date the schiebers were not in bankruptcy during on date mr schieber wa sec_65 years old and mrs schieber wa sec_61 years old on date the fair_market_value of the assets owned by the schiebers other than the interest in the pension_plan was dollar_figure as the parties have stipulated one of the schiebers’ assets was a property pincite8 stockdale highway bakersfield california which had a value of dollar_figure the stockdale highway property was not the schiebers’ primary residence on date the schiebers’ liabilities totaled dollar_figure as the parties have stipulated among the liabilities was dollar_figure of debt secured_by the stockdale highway property the lender or one of the lenders of this dollar_figure debt was gmac mortgage on date gmac mortgage canceled dollar_figure of the schiebers’ debt that was secured_by stockdale highway property the dollar_figure of canceled debt consisted of dollar_figure of principal and dollar_figure of interest tax reporting the schiebers filed a federal_income_tax return for using form_1040 u s individual_income_tax_return on this return they did not report the dollar_figure of interest canceled by gmac mortgage because they never deducted it and therefore it is not includable in gross_income under sec_108 as to the dollar_figure of principal that was canceled the schiebers reported that they were 6the record does not reveal whether the dollar_figure was the entire debt held by gmac mortgage against the stockdale highway property or merely a portion we know only that dollar_figure is the amount of debt canceled by gmac mortgage that was secured_by the property 7without rounding the numbers to the nearest dollar the calculation is dollar_figure dollar_figure dollar_figure sec_108 provides that no income is realized from cancellation of debt to the extent that payment of the liability would have given rise to a deduction insolvent when this amount was canceled that the amount of their insolvency was dollar_figure and that therefore dollar_figure of the dollar_figure of canceled debt was excludable from income they reported that the remainder of the dollar_figure ie dollar_figure was includable in their income the notice_of_deficiency and the positions of the parties in the notice_of_deficiency the irs determined that the dollar_figure interest component of the gmac mortgage debt_cancellation was canceled-debt income however the irs has conceded that the dollar_figure is not includable in income under sec_108 therefore we need not resolve the question of whether the schiebers realized canceled-debt income from the cancellation of the dollar_figure interest component in the notice_of_deficiency the irs determined that the entire dollar_figure principal component of the gmac mortgage debt_cancellation was canceled-debt income after the schiebers filed their petition the schiebers and the irs executed a stipulation of facts executed a stipulation of settled issues which contains concessions and moved that the case be decided without trial under rule the court granted the rule motion 9the record does not reveal how the schiebers calculated the dollar_figure the irs contends that the schiebers’ interest in the pension_plan should be considered an asset for the purpose of the insolvency exclusion in the event the court considers their interest in the pension_plan to be an asset the schiebers concede that they were not insolvent immediately before the cancellation of the gmac mortgage debt and that they would be required to include the entire dollar_figure in their income the schiebers contend that their interest in the pension_plan should not be considered an asset for the purpose of the insolvency_exception without the pension_plan the schiebers’ assets are stipulated to have been worth dollar_figure their total debts are stipulated to have been dollar_figure thus without their interest in the pension_plan as an asset they would be insolvent in the amount of dollar_figure and would be entitled to exclude dollar_figure of the dollar_figure from their income the irs does not dispute that dollar_figure would be the amount of the exclusion in the event that the schiebers’ interest in the pension_plan is not considered an asset the schiebers originally reported on their return that the exclusion for insolvency was dollar_figure but their position now is that it is dollar_figure the parties’ positions are summarized below item value of assets other than interest in plan value of interest in plan liabilities amount of insolvency before dollar_figure in debt principal was canceled portion of dollar_figure that should be excluded from income portion of dollar_figure that should be included in income if the interest in the pension_plan is considered an asset dollar_figure not stipulated big_number not insolventa if the interest in the pension_plan is not considered an asset dollar_figure not stipulated big_number big_number big_number big_number big_number athe parties are in agreement that the schiebers were not insolvent if the interest in the pension_plan is considered an asset this agreement implicitly assumes that the value of the plan if it is considered an asset exceeds dollar_figure bdollar_figure is the difference between dollar_figure and dollar_figure as explained below we agree with the schiebers that their interest in the pension_plan is not an asset for the purpose of the insolvency exclusion therefore they are entitled to exclude dollar_figure of the dollar_figure of canceled principal from their income the irs concedes that the schiebers are not liable for the section-6662 penalty therefore we need not consider the issue of the schiebers’ liability for that penalty opinion sec_108 provides that a taxpayer is insolvent if immediately before the cancellation of debt the taxpayer’s liabilities exceeded the fair_market_value of the taxpayer’s assets the word assets is not defined by the internal_revenue_code 116_tc_87 n in carlson v commissioner t c pincite we held that an asset exempt from creditors could still be an asset under sec_108 because even an asset exempt from creditors can give the taxpayer the ability to pay an immediate tax on income from the canceled debt by contrast the schiebers contend that they could not use their interest in the pension_plan to immediately pay a tax_liability because they were entitled only to monthly payments under the plan and could not convert their interest in the plan to a lump-sum cash amount sell the interest assign the interest borrow against the interest or borrow from the plan we first determine whether we should assume that this description of their rights under the plan is correct we conclude that it is appropriate to do so the irs does not dispute the schiebers’ claim that they cannot access the value of the plan beyond collecting their monthly payments in its answering brief the irs explicitly chooses to dispute the relevancy of the claim not its accuracy it argues that the schiebers’ right to receive monthly payments causes their interest in the plan to be considered an asset in its view the lack of any other rights does not matter we conclude that the irs has waived any dispute over the correctness of the schiebers’ description of their rights under the plandollar_figure thus we consider it established that the schiebers’ interest in the pension_plan entitles them only to monthly payments the interest cannot be converted to a lump-sum cash amount the interest cannot be sold the interest cannot be assigned the interest cannot be borrowed against and the schiebers cannot borrow from the plan 10although the irs does not dispute the correctness of the schiebers’ description of their rights under the plan the preponderance_of_the_evidence supports their description the stipulation of facts states that mr schieber elected on a retirement form to receive benefits and that he chose the option under which his wife would receive the same level of monthly benefits if he died and the benefits would cease at the death of both of them furthermore the record includes a brochure that the parties have stipulated describes some of the characteristics of mr schieber’s pension_plan this extensive brochure does not suggest that the schiebers could convert an interest in the pension_plan to a lump- sum cash amount sell an interest in the plan assign an interest in the plan borrow against an interest in the plan or borrow from the plan additionally the schiebers’ description of their rights under the plan is consistent with provisions of the california laws they cite specifically cal gov’t code sec west supp which provides that an election to receive benefits under a calpers plan becomes irrevocable days after the first benefit check is received and cal gov’t code sec west which provides that an interest in a calpers retirement account cannot be assigned as noted in the paragraph above the irs contends the schiebers’ interest in the pension_plan should be considered an asset because they can use their monthly payments to pay liabilities but the test in carlson v commissioner t c pincite is whether the asset gives the taxpayer the ability to pay an immediate tax on income from the canceled debt--not to pay the tax gradually over time in carlson we held that a commercial fishing license could be an asset because the license could be used in combination with other assets to immediately pay the income_tax on canceled-debt income id by contrast the schiebers’ interest in the pension_plan cannot be used to immediately pay the income_tax on canceled- debt income therefore we hold that the schiebers’ interest in the pension_plan is not an asset within the meaning of sec_108dollar_figure in reaching our holding we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit 11the irs contends that shepherd v commissioner tcmemo_2012_212 a nonprecedential case supports its view that the schiebers’ interest in the calpers pension_plan is an asset the taxpayer in shepherd was a township employee who had a pension with the new jersey public employees retirement_system id slip op pincite the court found that he could borrow from his pension against his accumulated_contributions id pincite it held that the amount that he could borrow was an asset under sec_108 id pincite the schiebers by contrast could not borrow from the pension shepherd is therefore distinguishable to reflect the foregoing decision will be entered under rule
